Citation Nr: 1738900	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  Seth Director, Attorney 


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971, with combat service in Vietnam from May 1969 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus; and from a September 2009 rating decision which, in pertinent part, denied a disability rating in excess of 50 percent for service-connected PTSD.

In February 2016, the Board issued a decision remanding these matters for additional evidentiary development, including new VA examinations.  The Board finds there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall).

In previous decisions, the Board considered whether the evidentiary record raised the issue of a total disability rating based on individual unemployability (TDIU), as discussed in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Having reviewed the record, the Board finds that the Veteran has continued to engage in substantially gainful employment.  At the April 2016 VA psychiatric examination, the Veteran reported  he was employed on a full-time basis as a painter.  There is no indication in the record that his potential for gainful employability has worsened since that time.  As such, the Board finds that a claim for TDIU has not been raised by the record. 

In March 2017, the Veteran appointed the above named attorney as his representative.  In accordance with his request, the attorney was sent a copy of the Veteran's claims file in May 2017.  There has been no additional evidence or argument submitted, nor any requests for extensions of time to do so.  Therefore, the Board can proceed.
FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus did not manifest in service or to a compensable degree within one year after service separation, were not continuous since service, and are not shown by the weight of the competent and probative evidence of record to be otherwise etiologically related to service.

2.  For the entire period on appeal, the Veteran's PTSD has been manifested by chronic sleep impairment (including nightmares), mood disturbances (depression, anxiety, irritability), some social isolation with mistrust or suspiciousness of others, and difficulties with social relationships and managing social conflict.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

 2. The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  All prior allegations concerning the adequacy of examinations and opinions were rectified by the last remand.  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision have previously been provided to the Veteran in the December 2009 and July 2010 statements of the case, as well as the August 2013 and December 2016 supplemental statements of the case, and will not be repeated here, unless deemed appropriate to do so by the Board.  With these procedural considerations addressed, the Board now turns to analyzing and adjudicating the merits of the claim.


Service connection for bilateral hearing loss and tinnitus

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
	
Regarding the Veteran's bilateral hearing loss and tinnitus,  the first two elements of a service connection claim have been satisfied.  The Veteran has been diagnosed with bilateral sensorineural hearing loss and recurrent tinnitus during the appeals period, and thus has a current disability for VA purposes.  See  April 2009, May 2013, and April 2016 VA audio examinations; see also 38 C.F.R. § 3.385 (2016).  The record also supports the presence of an in-service incurrence of disease or injury.  Service treatment records show complaints of left ear trouble beginning in January 1970 when firing a weapon or when around loud noises, and that the Veteran felt something pull in his left ear at the time upon turning his head.  He was also diagnosed with mild left ear otitis externa in April 1971.  Additionally, the Veteran's DD form 214 shows his military occupational specialty to be a light weapons infantryman.  Service personnel records confirm that the Veteran served as a scout observer, rifleman, and machine gunner while in service.  In light of these specialties, in-service noise exposure is conceded.  The remaining issue is whether these claimed conditions, hearing loss and tinnitus, are etiologically linked to the Veteran's service.  

The Veteran was afforded a VA audio examination in April 2009.  Regarding the etiology of the Veteran's hearing loss and tinnitus, the VA examiner opined that these conditions were not caused by or a result of active duty military service.  The VA examiner explained:

Veteran entered into and was discharged from active duty military service with hearing sensitivity that was clinically normal 500-4000Hz AU.  Thus veteran's current hearing loss is not caused by or a result of his active-duty military noise exposure.  Current scientific evidence asserts that hearing loss related to acoustic exposure or trauma occurs immediately at the time of insult and has not been found to present with a progressive onset (Humes, Joellenbeck, & Durch, 2005).  Hearing loss with progressive onset is commonly symptomatic of presbycusis, genetic inheritance, medical pathology, subsequent civilian noise exposure, etc. . . . There is no evidence documenting that tinnitus was incurred in or aggravated by active-duty military service.  There is no current ear-related service connected condition which would support a relationship between tinnitus onset and active-duty military service.

The Veteran was afforded a second VA audio examination in May 2013.  Regarding the etiology of the Veteran's hearing loss, the VA examiner opined this condition was at least as likely as not (50% probability or greater) caused by or a result of an event in service.  The VA examiner explained:

US Army veteran inducted October 1968 and honorably discharged October 1971.  MOS was Light Weapons Infantry, Airborne Ranger.  Awards include Parachute Badge, Vietnam Campaign Medal, and Vietnam Service Medal.  Enlistment and separation hearing exam were normal with no significant threshold shift.  The veteran reports first experiencing hearing loss in his 50s.  There is no scientific basis for delayed-onset or late-onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military exposure 20-30 years later.  Therefore, there is no scientific basis for concluding that delayed-onset hearing loss exists.  

Regarding the etiology of the Veteran's tinnitus, the examiner noted that the Veteran was not experiencing tinnitus as of late.  Due to inadequacies , the Veteran was afforded a third and final VA examination in April 2016  to determine the etiology of his hearing loss and tinnitus.  The VA examiner opined:

Enlistment physical examination dated 10/2/68 and separation physical examination dated 9/12/71 revealed normal pure tone thresholds at 500, 1000, 2000 and 4000 Hz AU with no shift in hearing seen.  There is no evidence of hearing loss during military service.  Complaints of "left earache" was seen on 1/15/70, 7/13/70 and 4/20/71 with diagnosis of otitis externa.  However, there was no lasting affect as hearing was within normal limits at discharge, 0dBHl @ 500, 1000, 2000 and 4000 Hz AU.  In the Institute of Medicine (IOM), National Academy of Sciences 2006 article listed Noise and Military Service-Implications for Hearing Loss and Tinnitus, the IOM concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  IOM did not rule out that delayed onset might exist but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.

Taken as a whole, the three VA audio examinations are adequate to adjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran's service treatment records contain no evidence of bilateral hearing loss or tinnitus experienced during service.  All three VA examiners found there was no scientific basis for the presence of delayed onset hearing loss or tinnitus decades after acoustic trauma.  Thus, the examiners have offered a cogent rationale for their negative nexus opinions, beyond simply noting there was no evidence of hearing loss during the Veteran's discharge examination.  See Hensley v. Brown, 5 Vet. App 155, 160 (1993).  Viewed collectively, the Board finds the VA examiners' opinions to be highly probative and determinative in this matter.  In the absence of any competent, positive medical evidence linking the Veteran's bilateral hearing loss and/or tinnitus to his military service, the third element of a service connection claim is not met, and his claim must be denied.  

The Board notes certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, which includes sensorineural hearing loss and tinnitus, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation for active service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The Veteran did not manifest hearing loss during service, within one year of separation of service,  or through continuity of symptomology since separation of service.  The Veteran's separation examination indicated normal hearing and complaints of hearing loss and tinnitus or audiometric evidence of hearing loss are not found in the Veteran's service treatment records.  While the Veteran complained of left ear aches in service, he did not describe tinnitus or hearing loss as contemporaneous symptomatology.  The April 2009 and April 2016 VA examiners found this left ear complaint had no long-lasting effects and resolved while in service.  See e.g., April 2009 VA examiner opinion ("SMR positive for recurrent earache AS c resolution.  No complaint of HL or tinnitus during interim medical visits.").

Likewise, the Veteran applied for entitlement to service connection for a left ear ache in October 1971,  immediately after discharge from service.  He did not complain of hearing loss or tinnitus, but instead described physical pain in his left ear, consistent with otitis externa.  This claim was denied due to the Veteran's failure to attend a VA examination.  Also, the Veteran was afforded VA examinations in December 1982, more than a decade after discharge from service, to assess left shoulder and hemorrhoid disabilities.  During these examinations, the Veteran's ears were noted as grossly normal and the Veteran noted no hearing loss present.  The Veteran's VA outpatient treatment records first document a historical diagnosis of hearing loss and tinnitus in March 2006-approximately 35 years after military discharge; however the first audiogram documenting hearing loss for VA purposes was at the April 2009 VA examination.  

The Veteran, through his representative, contends that he has had "serious ringing in his ears since return home from Vietnam and his hearing has always been a problem."  See February 2010 statement.  Certainly, the Veteran is competent to describe lay observable symptoms such as ear ringing and general hearing problems; however his statements have been inconsistent and are therefore not credible.  At the April 2009 VA audio examination, the Veteran reported onset of hearing loss 5 to 10 years prior, well after the Veteran's military discharge.  Similarly, at the May 2013 VA audio examination, the Veteran reported his hearing loss began in his 50s.  He filed claims for other disabilities in the first couple decades after service, demonstrating he knew how to file a VA claim for a disability he believed was a result of his service, yet he did not claim hearing loss or tinnitus at those times, which reasonably leads to a conclusion that he did not have these issues or did not believe they were related to service, or he would have claimed such along with his other claims.  For all these reasons, the allegations he makes now of continuous symptoms since service are simply not believable.
  
Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the claims on appeal and the Veteran's period of active service, of which there is also no record of a diagnosis in service or within one year of separation, or credible continuity of symptomology since separation from service. Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, entitlement to service connection for hearing loss and tinnitus is denied on a presumptive and direct basis. 

Disability rating in excess of 50 percent for PTSD

The Veteran was granted a 50 percent evaluation  for his PTSD in a May 2007 rating decision, effective December 2005.  The Veteran now contends his PTSD symptoms have worsened in severity warranting a higher disability rating. 

The Veteran was afforded a VA psychiatric examination in October 2008.  During mental status examination, the Veteran exhibited a pleasant and cooperative attitude; a mildly depressed mood with appropriate affect; normal speech; no hallucinations, delusions, or overt paranoia; his thought processes where organized, rational, and relevant; thought content was normal; no suicidal/homicidal hallucinations;  orientation in all spheres remained intact; his memory and concentration were fine; and his insight and judgment were adequate.  

The VA examiner described the Veteran's social and occupational functioning as follows:

The veteran reports some PTSD problems mostly related to impaired sleep and occasional nightmares, a tendency to sometimes become angered easily, and a mild tendency towards hypervigilance.  Some isolation and depression was reported and occasionally thoughts of Vietnam, particularly when watching war movies but also present independently as well.  Overall his PTSD symptoms do appear more mild.  He has successfully worked his entire life satisfactorily.  The only significant problem was an altercation in which he was embroiled with a supervisor, which he reports being related to his being mistreated and disrespected.  He has, however, been taken back to this job and reports functioning satisfactorily.  His relationship with his family seems to be generally good.  The veteran communicates well.  Overall he seems relaxed and able to function generally well in his life and has interests.  There is some isolation which has been admittedly present in his life prior to the service but which the military might have exacerbated.  He does maintain some interests in things.  There has been no acting out present over the years or recently.

This evidence established that the Veteran was able to satisfactorily maintain successful social relationships and engage in full-time employment.  Any disruptions in his working environment were due to personality conflicts entirely unrelated to his PTSD symptomatology.  During examination, he exhibited a slightly depressed mood, and his most significant subjective psychiatric symptom was chronic sleep impairment.  There was no evidence of circumstantial, circumlocutory speech, memory impairment, or judgment/abstract thinking impairment.  The October 2008 VA psychiatric examination findings most closely corresponds with a 30 percent rating pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  However, the Veteran has already been granted a 50 percent evaluation by the RO, and the Board will not reduce that evaluation on appeal.  Nonetheless, this evidence does not warrant a rating higher than the currently assessed 50 percent.  

The Veteran was afforded a second VA psychiatric examination in May 2013.  The Veteran reported that he lived with his wife and four children, and that his familial relationships were "good," indicating positive social engagement.  He further reported full-time seasonal employment as a painter.  He denied any problems with his co-workers and reported he was getting along much better with his supervisor.  He did not report any problems completing his work.

The symptoms attributed to the Veteran's PTSD by the examiner were anxiety, suspiciousness, and chronic sleep impairment.  The VA examiner validated that the Veteran's symptoms best aligned with occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This description correlates with a 10 percent rating under the diagnostic criteria in 38 C.F.R. § 4.130.  

Again, these examination findings did not support the currently assessed 50 percent rating, let alone a higher rating of 70 percent.  The Veteran did not exhibit symptoms such as suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, continuous panic or depression, impaired impulse control, spatial disorientation, neglectful hygiene, difficulty adapting to stressful situations, or an inability to maintain effective relationships.   While the Board recognizes that the symptoms listed in the rating code are not exhaustive, the Veteran did not exhibit any symptoms that correlate with severe occupational and social impairment, resulting in deficiencies in most areas such as work, school, family, judgment, or thinking, or mood commensurate with a higher 70 percent rating. 

The Veteran was afforded a final VA psychiatric examination in June 2016.  The examiner noted the Veteran's personal opinion that he was functioning at essentially the same level as when he was last assessed at the May 2013 VA psychiatric examination.  The VA examiner opined, in pertinent part:

The Veteran's current functional impairments include disturbed sleep, nightmares, social isolation, mistrust of others, dislike/avoidance of crowds and group settings, difficulties with social relationships and managing social conflict, low frustration tolerance, hyperarousal, exaggerated startle response, emotional detachment from others, and significant mood disturbance symptoms (depression, anxiety, irritability).  Based on today's assessment, it has been determined that the Veteran's level of occupational and social impairment with regards to all mental diagnoses can be best characterized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

Once more, these symptoms correlate with a 30 percent rating under the diagnostic criteria,  and do not support the Veteran's currently assessed 50 percent rating, much less a higher rating of 70 or 100 percent for PTSD.  The VA psychiatric examination results showed the Veteran remained fully capable of maintaining social relationships and successful full-time employment.  There are no symptoms to support a higher 70 percent evaluation. 

Lastly, the Board notes that the Veteran's outpatient VA treatment records during the appeals period have not shown consistent psychiatric treatment.  All screenings for depression, PTSD, and alcohol abuse were negative.  Mental status examinations routinely described the Veteran as oriented to person, place, and time, and negative for suicidal/homicidal ideations, as well as auditory/visual hallucinations.  VA did obtain the private treatment notes from Bloomfield Vet Center, as identified by the Veteran during his October 2008 VA psychiatric examination.  However, these records primarily pre-date the period on appeal and lack probative value regarding the Veteran's symptomatology during the appeals period.  Notations dated in February 2008 described the Veteran's PTSD as clinically stable.  The Veteran firmly denied suicidal/homicidal ideation and he exhibited no acute emotional distress.  This treatment note does not contain identified symptomatology to warrant a rating higher than the currently assessed 50 percent evaluation. 

At no point during the appeals period has the Veteran substantiated his currently assessed 50 percent rating, let alone produced evidence sufficient for a rating higher than 50 percent.  While the Board declines to reduce the current 50 percent rating assigned by the RO, the evidence simply does not warrant a higher rating at this time.  Accordingly, the Veteran's non-initial increased rating claim for PTSD is denied. 



[Continued on Next Page]
ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to a disability rating in excess of 50 percent for PTSD is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


